Exhibit 4.1 Execution Version FIRST AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of December 22, 2016 is among TETRA TECHNOLOGIES, INC., a Delaware corporation (the “Company”) and the purchaser listed in Schedule A to the Note Purchase Agreement (as defined below) (the “Purchaser”). W I T N E S S E T H: WHEREAS, the Company and the Purchaser are parties to that certain Amended and Restated Note Purchase Agreement, dated as of July 1, 2016 (the “Note Purchase Agreement”), which amended and restated the Note Purchase Agreement, dated as of November 5, 2015, pursuant to which $125,000,000 aggregate principal amount of the Company’s 11.00% Senior Secured Notes due November 5, 2022 were issued to the Purchaser.
